IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0393
                              Filed October 1, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JUSTIN M. RAYMOND,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, James D. Coil,

District Associate Judge.



      A defendant appeals his judgment and sentence. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, Lily Dobson, Student Legal Intern, Thomas J. Ferguson, County

Attorney, and Michelle Wagner, Assistant County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                           2


VAITHESWARAN, P.J.

       Justin Raymond pled guilty to domestic abuse assault-strangulation, in

violation of Iowa Code section 708.2A(2)(d) (2013). The district court sentenced

Raymond to a prison term not exceeding two years, with all but seven days

suspended. On appeal, Raymond contends the court abused its discretion in

declining to grant his request for a deferred judgment.

       The district court is not required “to specifically acknowledge each claim of

mitigation urged by a defendant.” State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct.

App. 1995). “Even a succinct and terse statement of reasons may be sufficient

as long as the brevity displayed does not prevent us from reviewing the exercise

of the trial court’s sentencing discretion.” Id.

       The district court gave the following reasons for Raymond’s sentence:

       Well, Mr. Raymond, I do believe that the sentence is appropriate
       based upon the nature and circumstances of this offense as well as
       you as an offender. I think you — it's to your credit certainly, Mr.
       Raymond, that you have gone through substance abuse treatment.
       I've reviewed the letter . . . from Pathways Behavioral Services. I
       think that . . . certainly shows that . . . you are committed to getting
       some substance abuse treatment and following up hopefully with
       your mental health treatment as well.

The court essentially accepted the State’s prior assertion that the serious nature

of this offense militated against a deferred judgment. See Boltz, 542 N.W.2d at

11 (“[I]t is apparent the sentencing court’s general reasons related to the more

specific reasons previously articulated by the attorneys.”). The district court’s

decision to weigh this factor more heavily than Raymond’s efforts at rehabilitation

was not clearly untenable or unreasonable and, accordingly, did not evince an

abuse of discretion. Id.
                                3


We affirm Raymond’s sentence.

AFFIRMED.